DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the sentence structure and lack of punctuation renders the claim indefinite.  Lines 14-15 recite “and being aligned with the two or more separate gas supply channels” preceded by a comma.  It is uncertain whether the clause refers to the first component,  

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5, 7, 11 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faye et al. (6,994,276). 
Faye et al. disclose a spray nozzle comprising:
a first component 13 having an inlet 11;
a second component 18, 19 having an outlet 10, the second component being coaxially aligned with the first component;
a mixing section 16, 23;
the inlet being in fluid communication with the mixing section, such that a flow of the material is capable of flowing in a flow direction (longitudinal direction) from the inlet to the mixing section;
a buffer space (lower reference character 12 in figure 1) for pressurized gas, the buffer space being in fluid communication with the mixing section via two or more separate gas supply channels 12 (upper reference character 12 in figure 1);

wherein the separating wall is aligned with two more separate gas supply channels (they lie in the vertical longitudinal plane);
wherein the spray nozzle includes a longitudinal axis (central horizontal longitudinal axis) extending between the inlet, the mixing section and the outlet, and the separating wall and the two or more separate gas supply channels are aligned with the longitudinal axis;
wherein the two or more separate gas supply channels are inclined with respect to the longitudinal axis (shown in figure 1);

wherein the separating wall is arranged in a plane (vertical longitudinal plane) and two of the two or more separate gas supply channels are arranged in the same plane as the separating wall;
wherein two of the two or more separate gas supply channels are arranged in a plane (vertical longitudinal plane) transverse to a plane (horizontal longitudinal plane in which the separating wall 14’ is arranged.
wherein the inlet is configured to receive a portion of an outlet from a static mixer.
wherein the buffer space is in fluid communication with a gas supply connector (inherent, element that delivers the hydrogen).
wherein the buffer space is the only buffer space for the pressurized gas.
wherein the first component is an inner component and the second component is an outer component, and the buffer space is disposed between the inner component and the outer component.

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.  
Applicant argues that the gas supply channels of Faye et al. do not intersect with a longitudinal axis of the spray nozzle within a common region.  The claim requires the 
Applicant argues that there is no disclosure by Faye et al. that the area surrounding the device 13 formed by the device 12 form separate gas supply channels.  Figure 1 of Faye et al. shows that the passages designated by the supper reference character 12 are separate openings, i.e., separate gas supply channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK